ORDER

PER CURIAM.
Michael Montgomery appeals from the trial court’s order of May 19, 2003, which we construe to be a denial of his motion to amend sentence. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in denying the appellant’s motion. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 30.25(b).